— In a proceeding, inter alia, to validate the independent nominating petition of Vinicio Donato as candidate of the Queens Independent Party for the public office of State Senator, 14th Senatorial District, in the special election to be held on June 28, 1983, petitioner appeals from a judgment of the Supreme Court, Queens County (Buschmann, J.), dated June 20, 1983, which granted respondent Onorato’s motion to dismiss the proceeding insofar as it was to validate Vinicio Donato’s petition. Judgment affirmed, without costs or disbursements. This proceeding, insofar as it was to validate the independent nominating petition of Vinicio Donato, was properly dismissed by Special Term. Petitioner Kramm lacked the standing necessary to maintain this validation proceeding (Election Law, § 16-102, subd 1; Matter ofTwombly v Hall, 71 AD2d 939; cf. Matter of Williams v Vaughn, 51 NY2d 725). The absence of standing may not be cured by the fact that the candidate Donato was himself before the court as a named respondent in a related invalidation proceeding, in which his offer of proof to validate his petition was properly rejected (Matter of Suarez v Sadowski, 48 NY2d.620). (A notice of appeal has been filed by Donato in that proceeding [Matter of Bruno v Donato (index No. 9090/83)] but the appeal has not been properly perfected.) Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.